


Exhibit 10.40

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

FOR EXECUTIVE OFFICERS AND CERTAIN NEW KEY EMPLOYEES

 

This Severance Agreement (this “Agreement”) is made as of
                                 by and between Hertz Global Holdings, Inc., a
Delaware corporation, and any successor to the business and/or assets of the
Company that assumes this Agreement (the “Company”), and
                                  (“Executive”).

 

RECITALS

 

WHEREAS the Compensation Committee of the Board of Directors of the Company (the
“Board”) has approved this severance agreement to provide Executive with certain
benefits upon certain terminations of employment;

 

NOW THEREFORE, the parties hereto agree as follows:

 


1.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL COMMENCE ON THE DATE HEREOF AND SHALL CONTINUE IN EFFECT THROUGH
DECEMBER 31, 2010; PROVIDED, THAT THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY
BE EXTENDED FOR ONE ADDITIONAL YEAR BEYOND 2010 (AND SUCCESSIVE ONE YEAR PERIODS
THEREAFTER), UNLESS, NOT LATER THAN SEPTEMBER 30, 2008 (FOR THE ADDITIONAL YEAR
ENDING ON DECEMBER 31, 2011) OR SEPTEMBER 30 OF EACH YEAR THEREAFTER (FOR EACH
SUBSEQUENT EXTENSION), THE COMPANY SHALL HAVE GIVEN NOTICE THAT IT DOES NOT WISH
TO EXTEND THIS AGREEMENT FOR AN ADDITIONAL YEAR, IN WHICH EVENT THIS AGREEMENT
SHALL CONTINUE TO BE EFFECTIVE UNTIL THE END OF ITS THEN REMAINING TERM;
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING ANY SUCH NOTICE BY THE COMPANY NOT TO
EXTEND, IF A CHANGE IN CONTROL (AS DEFINED IN SECTION 2 BELOW) SHALL HAVE
OCCURRED DURING THE ORIGINAL OR ANY EXTENDED TERM OF THIS AGREEMENT, THIS
AGREEMENT SHALL CONTINUE IN EFFECT FOR A PERIOD OF TWENTY-FOUR MONTHS BEYOND
SUCH CHANGE IN CONTROL. NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT SHALL
TERMINATE IF EXECUTIVE CEASES TO BE AN EMPLOYEE OF THE COMPANY AND ITS
SUBSIDIARIES FOR ANY REASON PRIOR TO A CHANGE IN CONTROL WHICH, FOR THESE
PURPOSES, SHALL INCLUDE CESSATION OF SUCH EMPLOYMENT AS A RESULT OF THE SALE OR
OTHER DISPOSITION OF THE DIVISION, SUBSIDIARY OR OTHER BUSINESS UNIT BY WHICH
EXECUTIVE IS EMPLOYED.


 


2.                                       CHANGE IN CONTROL.  NO BENEFITS SHALL
BE PAYABLE HEREUNDER UNLESS THERE SHALL HAVE BEEN A CHANGE IN CONTROL OF THE
COMPANY. FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” SHALL MEAN THE
FIRST TO OCCUR OF ANY OF THE FOLLOWING AFTER THE DATE OF THIS AGREEMENT:


 

(A)                              THE ACQUISITION BY ANY PERSON, ENTITY OR
“GROUP” (AS DEFINED IN SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED), OTHER THAN ANY SUCH ACQUISITION BY THE COMPANY, ANY OF ITS
SUBSIDIARIES, ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY OF THE INVESTORS (AS

 

--------------------------------------------------------------------------------


 

DEFINED BELOW), OF 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING VOTING SECURITIES;

 

(B)                                WITHIN ANY 24-MONTH PERIOD, THE INCUMBENT
DIRECTORS (AS DEFINED BELOW) SHALL CEASE TO CONSTITUTE AT LEAST A MAJORITY OF
THE BOARD OR THE BOARD OF DIRECTORS OF ANY SUCCESSOR TO THE COMPANY, PROVIDED
THAT ANY DIRECTOR ELECTED TO THE BOARD, OR NOMINATED FOR ELECTION, BY A MAJORITY
OF THE INCUMBENT DIRECTORS THEN STILL IN OFFICE SHALL BE DEEMED TO BE AN
INCUMBENT DIRECTOR FOR PURPOSES OF THIS CLAUSE (B); OR

 

(C)                                THE MERGER OR CONSOLIDATION OF THE COMPANY AS
A RESULT OF WHICH PERSONS WHO WERE OWNERS OF THE VOTING SECURITIES OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION, OR ANY OF THE
INVESTORS, DO NOT, IMMEDIATELY THEREAFTER, OWN, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS OF THE MERGED OR CONSOLIDATED COMPANY;

 

(D)                               THE APPROVAL BY THE COMPANY’S SHAREHOLDERS OF
THE LIQUIDATION OR DISSOLUTION OF THE COMPANY OTHER THAN A LIQUIDATION OF THE
COMPANY INTO ANY SUBSIDIARY OF THE COMPANY OR A LIQUIDATION A RESULT OF WHICH
PERSONS WHO WERE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
LIQUIDATION, OR ANY OR ALL OF THE INVESTORS, OWN, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS OF THE ENTITY THAT HOLDS SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY FOLLOWING SUCH EVENT; AND

 

(E)                                 THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ONE OR MORE PERSONS OR
ENTITIES THAT ARE NOT, IMMEDIATELY PRIOR TO SUCH SALE, TRANSFER OR OTHER
DISPOSITION, AFFILIATES OF THE COMPANY.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
if the Company files for bankruptcy, liquidation or reorganization under the
United States Bankruptcy Code.

 

For purposes of the foregoing definition, the following terms shall have the
following meanings:

 

“Incumbent Director” means the persons who were members of the Board as of the
date of this Agreement; provided, that a director elected, or nominated for
election, to the Board in connection with a proxy contest after the date of this
Agreement shall not be considered an Incumbent Director.

 

“Investors” means collectively (i) the Initial Investors, (ii) TC Group L.L.C.
(which operates under the trade name The Carlyle Group), (iii) Clayton,

 

2

--------------------------------------------------------------------------------


 

Dubilier & Rice, Inc., (iv) Merrill Lynch Global Partners, Inc., (v) any
affiliate of any of the foregoing, including any investment fund or vehicle
managed, sponsored or advised by any of the foregoing, (vi) any successor in
interest to any of the foregoing.

 

“Initial Investors” means, collectively, the Carlyle Investors, the CDR
Investors and the Merrill Lynch Investors.

 

“Carlyle Investors” means, collectively, (i) Carlyle Partners IV, L.P., (ii) CEP
II Participations S.àr.l., (iii) CP IV Co-investment, L.P., and (iv) CEP II U.S.
Investments, L.P.

 

“CDR Investors” means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., (ii) CDR CCMG Co-Investor L.P., and (iii) CD&R Parallel Fund VII, L.P.

 

“Merrill Lynch Investors” means, collectively, (i) ML Global Private Equity
Fund, L.P., (ii) Merrill Lynch Ventures L.P. 2001, (iii) CMC-Hertz Partners,
L.P., and (iv) ML Hertz Co-Investor, L.P.

 


3.                                       TERMINATION FOLLOWING CHANGE IN
CONTROL.  IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, EXECUTIVE SHALL BE
ENTITLED TO THE BENEFITS PROVIDED IN SECTION 4(IV) UPON THE SUBSEQUENT
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
DURING THE TWO YEAR PERIOD FOLLOWING SUCH CHANGE IN CONTROL (THE “PROTECTED
PERIOD”) UNLESS SUCH TERMINATION IS (A) A RESULT OF EXECUTIVE’S DEATH,
RETIREMENT OR DISABILITY (EXCEPT AS PROVIDED IN SECTION 3(I) BELOW), (B) BY
EXECUTIVE WITHOUT GOOD REASON (AS DEFINED IN SECTION 3(III) BELOW), OR (C) BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR CAUSE (AS DEFINED IN
SECTION 3(II) BELOW). IN ADDITION, EXECUTIVE SHALL BE ENTITLED TO THE
COMPENSATION PROVIDED FOR IN SECTION 4(IV) HEREOF (AND WITHOUT REGARD TO
SECTION 4(VII) HEREOF) PAYABLE ONLY UPON THE OCCURRENCE OF AN EVENT CONSTITUTING
A SECTION 409A CHANGE IN CONTROL (AS IF HIS TERMINATION HAD OCCURRED AFTER THE
SECTION 409A CHANGE IN CONTROL) IF, AFTER AN AGREEMENT HAS BEEN SIGNED WHICH, IF
CONSUMMATED, WOULD RESULT IN A SECTION 409A CHANGE IN CONTROL, (X) EXECUTIVE IS
TERMINATED WITHOUT CAUSE BY THE COMPANY AND ITS SUBSIDIARIES PRIOR TO THE
SECTION 409A CHANGE IN CONTROL, AND (Y) SUCH TERMINATION WAS AT THE INSTIGATION
OR REQUEST OF THE PARTY TO THE AGREEMENT EVIDENCING THE TRANSACTION THAT WILL
RESULT IN THE SECTION 409A CHANGE IN CONTROL OR OTHERWISE OCCURS IN CONNECTION
WITH THE ANTICIPATED SECTION 409A CHANGE IN CONTROL. “SECTION 409A CHANGE IN
CONTROL” MEANS ANY EVENT DESCRIBED IN SECTION 2 OF THIS AGREEMENT IF SUCH EVENT
ALSO IS A “CHANGE IN CONTROL EVENT” WITHIN THE MEANING OF THE REGULATIONS UNDER
SECTION 409A(A)(2)(A)(V) OF THE CODE DETERMINED IN ACCORDANCE WITH THE UNIFORM
METHODOLOGY AND PROCEDURES ADOPTED BY THE COMPANY.


 

(I)                                     DISABILITY; RETIREMENT. FOR PURPOSES OF
THIS AGREEMENT, “DISABILITY” SHALL MEAN PERMANENT AND TOTAL DISABILITY AS SUCH
TERM IS DEFINED

 

3

--------------------------------------------------------------------------------


 

UNDER SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), WITHOUT REGARD TO WHETHER EXECUTIVE IS SUBJECT TO THE CODE. ANY
QUESTION AS TO THE EXISTENCE OF EXECUTIVE’S DISABILITY UPON WHICH EXECUTIVE AND
THE COMPANY CANNOT AGREE SHALL BE DETERMINED BY A QUALIFIED INDEPENDENT
PHYSICIAN SELECTED BY EXECUTIVE (OR, IF EXECUTIVE IS UNABLE TO MAKE SUCH
SELECTION, SUCH SELECTION SHALL BE MADE BY ANY ADULT MEMBER OF EXECUTIVE’S
IMMEDIATE FAMILY OR EXECUTIVE’S LEGAL REPRESENTATIVE), AND APPROVED BY THE
COMPANY, SAID APPROVAL NOT TO BE UNREASONABLY WITHHELD. THE DETERMINATION OF
SUCH PHYSICIAN MADE IN WRITING TO THE COMPANY AND TO EXECUTIVE SHALL BE FINAL
AND CONCLUSIVE FOR ALL PURPOSES OF THIS AGREEMENT. FOR PURPOSES OF THIS
AGREEMENT, “RETIREMENT” AND COROLLARY TERMS SHALL MEAN EXECUTIVE’S VOLUNTARY
TERMINATION OF EMPLOYMENT WITH THE COMPANY UNDER ANY OF THE COMPANY’S RETIREMENT
PLANS THAT OCCURS PRIOR TO DELIVERY OF A NOTICE OF TERMINATION PURSUANT TO
SECTION 3(IV) BELOW; PROVIDED, THAT NOTWITHSTANDING THE FOREGOING, NO RETIREMENT
THAT OCCURS AFTER ANY OTHER TERMINATION OF EMPLOYMENT SHALL ADVERSELY AFFECT,
INTERFERE WITH OR OTHERWISE IMPAIR IN ANY WAY EXECUTIVE’S RIGHT TO RECEIVE THE
PAYMENTS AND BENEFITS TO WHICH HE IS ENTITLED ON ACCOUNT OF A TERMINATION
WITHOUT CAUSE OR WITH GOOD REASON. ACCORDINGLY, AND FOR THE AVOIDANCE OF DOUBT,
IF EXECUTIVE PROVIDES A NOTICE OF TERMINATION FOR GOOD REASON, AND OTHERWISE
SATISFIES THE CONDITIONS FOR GOOD REASON PURSUANT TO THIS AGREEMENT, AND ALSO
RETIRES, SUCH RETIREMENT SHALL NOT ADVERSELY AFFECT, INTERFERE WITH OR OTHERWISE
IMPAIR IN ANY WAY HIS RIGHT TO RECEIVE PAYMENTS AND BENEFITS HEREUNDER.
CONVERSELY, IF EXECUTIVE TERMINATES HIS EMPLOYMENT ON ACCOUNT OF RETIREMENT AND
AT SUCH TIME IS NOT (X) TERMINATING HIS EMPLOYMENT FOR GOOD REASON PURSUANT TO
THIS AGREEMENT OR (Y) BEING TERMINATED BY THE COMPANY WITHOUT CAUSE PURSUANT TO
THIS AGREEMENT, HE SHALL NOT BE ENTITLED TO THE PAYMENTS AND BENEFITS PROVIDED
IN THIS AGREEMENT.

 

(II)                                  CAUSE. FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN (I) WILLFUL AND CONTINUED FAILURE TO PERFORM SUBSTANTIALLY
THE EXECUTIVE’S MATERIAL DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE
RESULTING FROM THE EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS)
AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE SPECIFYING THE MANNER IN
WHICH THE EXECUTIVE HAS NOT PERFORMED SUCH DUTIES IS DELIVERED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY TO THE EXECUTIVE, (II) ENGAGING IN WILLFUL AND
SERIOUS MISCONDUCT THAT IS INJURIOUS TO THE COMPANY OR ANY OF ITS SUBSIDIARIES,
(III) ONE OR MORE ACTS OF FRAUD OR PERSONAL DISHONESTY RESULTING IN OR INTENDED
TO RESULT IN PERSONAL ENRICHMENT AT THE EXPENSE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, (IV) SUBSTANTIAL ABUSIVE USE OF ALCOHOL, DRUGS OR SIMILAR
SUBSTANCES THAT, IN THE SOLE JUDGMENT OF THE COMPANY, IMPAIRS THE EXECUTIVE’S
JOB PERFORMANCE, (V) MATERIAL VIOLATION OF ANY MATERIAL COMPANY POLICY THAT
RESULTS IN MATERIAL HARM TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
(VI) INDICTMENT FOR OR CONVICTION OF A FELONY OR OF ANY CRIME (WHETHER OR NOT A
FELONY) INVOLVING MORAL TURPITUDE. NOTWITHSTANDING THE FOREGOING, EXECUTIVE
SHALL NOT BE DEEMED TO HAVE BEEN TERMINATED FOR CAUSE

 

4

--------------------------------------------------------------------------------


 

UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO EXECUTIVE A COPY OF A
RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN THREE-QUARTERS
(3/4) OF THE INCUMBENT DIRECTORS OF THE BOARD AT A MEETING OF THE BOARD CALLED
AND HELD FOR SUCH PURPOSE (AFTER REASONABLE NOTICE TO EXECUTIVE AND AN
OPPORTUNITY FOR EXECUTIVE, TOGETHER WITH EXECUTIVE’S COUNSEL, TO BE HEARD BEFORE
THE BOARD), FINDING THAT, IN THE GOOD FAITH OPINION OF THE BOARD, EXECUTIVE WAS
GUILTY OF CONDUCT SET FORTH ABOVE IN THIS SECTION 3(II) AND SPECIFYING THE
PARTICULARS THEREOF IN DETAIL.

 

(III)                               GOOD REASON. EXECUTIVE SHALL BE ENTITLED TO
TERMINATE EMPLOYMENT WITH GOOD REASON. FOR THE PURPOSE OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN THE OCCURRENCE, WITHOUT EXECUTIVE’S EXPRESS WRITTEN CONSENT,
OF ANY OF THE FOLLOWING CIRCUMSTANCES DURING THE PROTECTED PERIOD UNLESS, IN THE
CASE OF SECTIONS 3(III)(A), (E), OR (F), SUCH CIRCUMSTANCES ARE FULLY CORRECTED
PRIOR TO THE DATE SPECIFIED AS THE DATE OF TERMINATION (AS DEFINED IN
SECTION 3(V)) IN THE NOTICE OF TERMINATION (AS DEFINED IN SECTION 3(IV)) GIVEN
IN RESPECT THEREOF:

 

(A)                              THE ASSIGNMENT TO EXECUTIVE OF ANY DUTIES OR
RESPONSIBILITIES NOT COMPARABLE TO EXECUTIVE’S POSITION (AS IT EXISTED
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL) AND THAT RESULTS IN A SUBSTANTIAL
DIMINUTION OR MATERIAL ADVERSE CHANGE IN SUCH DUTIES OR RESPONSIBILITIES FROM
THOSE IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OTHER THAN A CHANGE
IN TITLE OR REPORTING RELATIONSHIPS;

 

(B)                                A REDUCTION BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT ON THE DATE HEREOF
OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME;

 

(C)                                THE RELOCATION OF EXECUTIVE’S PLACE OF
BUSINESS TO A LOCATION MORE THAN FIFTY MILES FROM EXECUTIVE’S PRINCIPAL PLACE OF
EMPLOYMENT IMMEDIATELY PRECEDING THE CHANGE IN CONTROL THAT MATERIALLY INCREASES
EXECUTIVE’S COMMUTE COMPARED TO EXECUTIVE’S COMMUTE AS IN EFFECT IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL;

 

(D)                               A REDUCTION BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN EXECUTIVE’S ANNUAL BONUS OPPORTUNITY AS IN EFFECT ON THE DATE
HEREOF OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME;

 

(E)                                 THE FAILURE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO CONTINUE EXECUTIVE’S PARTICIPATION IN ANY LONG-TERM INCENTIVE
COMPENSATION PLAN ON A LEVEL COMPARABLE TO OTHER SENIOR EXECUTIVES;

 

(F)                                 EXCEPT AS REQUIRED BY LAW, A REDUCTION BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES OF 5% OR MORE IN THE AGGREGATE BENEFITS
PROVIDED BY

 

5

--------------------------------------------------------------------------------


 

EXECUTIVE (EXCLUDING CHANGES TO SUCH BENEFITS THAT OCCUR IN THE ORDINARY COURSE,
ARE OF GENERAL APPLICATION, AND INCREASE CO-PAYMENTS, DEDUCTIBLES OR PREMIUMS
WHICH MUST BE PAID BY EXECUTIVE) AS THOSE ENJOYED BY EXECUTIVE UNDER THE
EMPLOYEE BENEFIT AND WELFARE PLANS OF THE COMPANY AND ITS SUBSIDIARIES,
INCLUDING, WITHOUT LIMITATION, THE PENSION, LIFE INSURANCE, MEDICAL, DENTAL,
HEALTH AND ACCIDENT, RETIREE MEDICAL, DISABILITY, DEFERRED COMPENSATION AND
SAVINGS PLANS, IN WHICH EXECUTIVE WAS PARTICIPATING AT THE TIME OF THE CHANGE IN
CONTROL;

 

(G)                                THE FAILURE OF THE COMPANY TO OBTAIN AN
AGREEMENT FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT, AS
CONTEMPLATED IN SECTION 6 HEREOF; OR

 

(H)                               ANY PURPORTED TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ITS SUBSIDIARIES WHICH IS NOT EFFECTED PURSUANT TO
A NOTICE OF TERMINATION SATISFYING THE REQUIREMENTS OF SECTION 3(IV) BELOW (AND,
IF APPLICABLE, THE REQUIREMENTS OF SECTION 3(II) ABOVE); FOR PURPOSES OF THIS
AGREEMENT, NO SUCH PURPORTED TERMINATION SHALL BE EFFECTIVE.

 

Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason hereunder.
Executive must provide the Notice of Termination not later than 180 days
following the date he or she had actual knowledge of the event constituting Good
Reason.

 

(IV)                              NOTICE OF TERMINATION. ANY PURPORTED
TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES OR BY
EXECUTIVE SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER
PARTY HERETO IN ACCORDANCE WITH SECTION 7 HEREOF. FOR PURPOSES OF THIS
AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE
THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET
FORTH IN REASONABLE DETAIL (OTHER THAN WITH RESPECT TO A GOOD REASON TERMINATION
PURSUANT TO SECTION 3(III)(H)) THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED.

 

(V)                                 DATE OF TERMINATION. “DATE OF TERMINATION”
SHALL MEAN (A) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR DISABILITY, 30 DAYS
AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT EXECUTIVE SHALL NOT HAVE
RETURNED TO THE FULL-TIME PERFORMANCE OF EXECUTIVE’S DUTIES DURING SUCH 30 DAY
PERIOD), AND (B) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO
SECTION 3(II) OR (III) ABOVE OR FOR ANY REASON (OTHER THAN DISABILITY), THE DATE
SPECIFIED IN THE NOTICE OF TERMINATION (WHICH, IN THE CASE OF A TERMINATION
PURSUANT TO SECTION 3(II) ABOVE SHALL NOT BE LESS THAN 30 DAYS, AND IN THE CASE
OF A TERMINATION PURSUANT TO SECTION 3(III) ABOVE SHALL NOT BE LESS THAN 30 NOR
MORE THAN 60 DAYS, RESPECTIVELY,

 

6

--------------------------------------------------------------------------------


 

FROM THE DATE SUCH NOTICE OF TERMINATION IS GIVEN); PROVIDED, THAT, IF WITHIN 30
DAYS AFTER ANY NOTICE OF TERMINATION IS GIVEN THE PARTY RECEIVING SUCH NOTICE OF
TERMINATION NOTIFIES THE OTHER PARTY THAT A DISPUTE EXISTS CONCERNING THE
GROUNDS FOR TERMINATION, THE DATE OF TERMINATION SHALL BE THE DATE ON WHICH THE
DISPUTE IS FINALLY DETERMINED, EITHER BY MUTUAL WRITTEN AGREEMENT OF THE
PARTIES, BY A BINDING ARBITRATION AWARD OR BY A FINAL JUDGMENT, ORDER OR DECREE
OF A COURT OF COMPETENT JURISDICTION (WHICH IS NOT APPEALABLE OR THE TIME FOR
APPEAL THEREFROM HAVING EXPIRED AND NO APPEAL HAVING BEEN PERFECTED); PROVIDED,
FURTHER, THAT THE DATE OF TERMINATION SHALL BE EXTENDED BY A NOTICE OF DISPUTE
ONLY IF SUCH NOTICE IS GIVEN IN GOOD FAITH AND THE PARTY GIVING SUCH NOTICE
PURSUES THE RESOLUTION OF SUCH DISPUTE WITH REASONABLE DILIGENCE.
NOTWITHSTANDING THE PENDENCY OF ANY SUCH DISPUTE, THE COMPANY AND ITS
SUBSIDIARIES WILL CONTINUE TO PAY EXECUTIVE’S FULL COMPENSATION IN EFFECT WHEN
THE NOTICE GIVING RISE TO THE DISPUTE WAS GIVEN (INCLUDING, BUT NOT LIMITED TO,
BASE SALARY AND BONUS) AND CONTINUE EXECUTIVE AS A PARTICIPANT IN ALL INCENTIVE
COMPENSATION, BENEFIT AND INSURANCE PLANS IN WHICH EXECUTIVE WAS PARTICIPATING
WHEN THE NOTICE GIVING RISE TO THE DISPUTE WAS GIVEN, UNTIL THE DISPUTE IS
FINALLY RESOLVED IN ACCORDANCE WITH THIS SECTION 3(V). AMOUNTS PAID UNDER THIS
SECTION 3(V) ARE IN ADDITION TO ALL OTHER AMOUNTS DUE UNDER THIS AGREEMENT AND
SHALL NOT BE OFFSET AGAINST OR REDUCE ANY OTHER AMOUNTS DUE UNDER THIS
AGREEMENT. IN THE EVENT THAT THE COMPANY IS TERMINATING EXECUTIVE THE COMPANY
MAY, IF IT SO CHOOSES, PAY EXECUTIVE THE BASE SALARY WHICH HE WOULD HAVE
RECEIVED IN LIEU OF WAITING FOR THE EXPIRATION OF ANY NOTICE PERIOD OTHERWISE
REQUIRED HEREBY AND BAR EXECUTIVE FROM ANY OF THE COMPANY’S PREMISES, OFFICES OR
PROPERTIES, SUBJECT TO ANY RIGHTS SET FORTH HEREIN FOR EXECUTIVE TO CONTEST SUCH
TERMINATION.

 


4.                                       COMPENSATION UPON TERMINATION OR DURING
DISABILITY. UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT OR DURING A PERIOD OF
DISABILITY, IN EITHER CASE, DURING THE PROTECTED PERIOD, EXECUTIVE SHALL BE
ENTITLED TO THE FOLLOWING BENEFITS:


 

(I)                                     DURING ANY PERIOD THAT EXECUTIVE FAILS
TO PERFORM EXECUTIVE’S FULL-TIME DUTIES WITH THE COMPANY AND ITS SUBSIDIARIES AS
A RESULT OF THE DISABILITY, EXECUTIVE SHALL CONTINUE TO RECEIVE AN AMOUNT EQUAL
TO EXECUTIVE’S BASE SALARY AT THE RATE IN EFFECT AT THE COMMENCEMENT OF ANY SUCH
PERIOD, AND BONUS (AS DEFINED IN SECTION 4(IV)(B)), THROUGH THE DATE OF
TERMINATION FOR DISABILITY; PROVIDED, THAT IF ANY SUCH PERIOD OF DISABILITY ENDS
DURING THE PROTECTED PERIOD, EXECUTIVE SHALL HAVE THE RIGHT TO RESUME ACTIVE
EMPLOYMENT WITH THE COMPANY IMMEDIATELY FOLLOWING THE END OF SUCH PERIOD OF
DISABILITY, UNLESS, PRIOR TO THE END OF SUCH PERIOD OF DISABILITY, THE COMPANY
HAS TERMINATED EXECUTIVE’S EMPLOYMENT. THEREAFTER, EXECUTIVE’S BENEFITS SHALL BE
DETERMINED IN ACCORDANCE WITH THE EMPLOYEE BENEFIT PROGRAMS OF THE COMPANY AND
ITS SUBSIDIARIES THEN IN EFFECT.

 

7

--------------------------------------------------------------------------------


 

(II)                                  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON (EXCLUDING DEATH, DISABILITY OR RETIREMENT) THE COMPANY (OR ONE OF ITS
SUBSIDIARIES, IF APPLICABLE) SHALL PAY THROUGH THE DATE OF TERMINATION
EXECUTIVE’S FULL BASE SALARY AT THE RATE IN EFFECT AT THE TIME NOTICE OF
TERMINATION IS GIVEN AND SHALL PAY ANY AMOUNTS OTHERWISE PAYABLE TO EXECUTIVE ON
OR IMMEDIATELY PRIOR TO THE DATE OF TERMINATION PURSUANT TO ANY OTHER
COMPENSATION PLANS, PROGRAMS OR EMPLOYMENT AGREEMENTS THEN IN EFFECT, AND THE
COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO EXECUTIVE UNDER THIS AGREEMENT.

 

(III)                               IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
REASON OF EXECUTIVE’S DEATH OR RETIREMENT, EXECUTIVE’S BENEFITS SHALL BE
DETERMINED IN ACCORDANCE WITH THE RETIREMENT AND OTHER BENEFIT PROGRAMS OF THE
COMPANY AND ITS SUBSIDIARIES THEN IN EFFECT, EXCEPT AS OTHERWISE PROVIDED IN
SECTION 3(I).

 

(IV)                              IF EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND
ITS SUBSIDIARIES IS TERMINATED (OTHER THAN FOR DEATH OR DISABILITY) BY (A) THE
COMPANY AND ITS SUBSIDIARIES OTHER THAN FOR CAUSE OR (B) EXECUTIVE WITH GOOD
REASON, THEN, SUBJECT TO EXECUTIVE EXECUTING, DELIVERING AND NOT REVOKING THE
RELEASE OF CLAIMS ATTACHED TO THIS AGREEMENT AS EXHIBIT A (THE “RELEASE”) WITHIN
30 DAYS FOLLOWING THE SEPARATION FROM SERVICE DATE (AS DEFINED IN
SECTION 4(VII)), EXECUTIVE SHALL BE ENTITLED TO THE BENEFITS PROVIDED BELOW:

 

(A)                              THE COMPANY (OR ONE OF ITS SUBSIDIARIES, IF
APPLICABLE) SHALL PAY ANY UNPAID PORTION OF EXECUTIVE’S FULL BASE SALARY, AT THE
RATE IN EFFECT AT THE TIME OF THE CHANGE IN CONTROL (THE “BASE SALARY”), AND A
PRO-RATED ANNUAL BONUS AT TARGET LEVEL, IN EACH CASE, CALCULATED THROUGH THE
DATE OF TERMINATION, NO LATER THAN THE THIRTIETH DAY FOLLOWING THE DATE OF
TERMINATION, PLUS ALL OTHER AMOUNTS TO WHICH EXECUTIVE IS ENTITLED UNDER ANY
COMPENSATION PLAN OF THE COMPANY APPLICABLE TO EXECUTIVE, AT THE TIME SUCH
PAYMENTS ARE DUE.

 

(B)                                THE COMPANY SHALL PAY EXECUTIVE, NOT LATER
THAN 10 DAYS FOLLOWING THE DATE ON WHICH THE RELEASE HAS BECOME EFFECTIVE AND
IRREVOCABLE, AS SEVERANCE PAY TO EXECUTIVE, A SEVERANCE PAYMENT EQUAL TO       
TIMES THE SUM OF (I) EXECUTIVE’S BASE SALARY, AND (II) BONUS. FOR PURPOSES OF
THIS AGREEMENT, THE “BONUS” SHALL MEAN THE AVERAGE ANNUAL CASH BONUS PAID (OR
AWARDED, IF DIFFERENT) IN RESPECT OF EACH OF THE THREE PRIOR BONUS YEARS
(EXCLUSIVE OF ANY SPECIAL OR PRORATED BONUSES). IF EXECUTIVE HAS LESS THAN THREE
YEARS OF BONUS HISTORY, “BONUS” SHALL MEAN THE TARGET BONUS OF THE YEAR OF
TERMINATION.

 

(C)                                THE COMPANY SHALL CREDIT THE EXECUTIVE WITH
AN ADDITIONAL        YEARS OF AGE AND AN ADDITIONAL        “YEARS OF SERVICE”
FOR ALL PURPOSES

 

8

--------------------------------------------------------------------------------


 

UNDER THE HERTZ CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (“SERP II”)
(THE LENGTH OF SUCH ADDITIONAL YEARS OF SERVICE, THE “SEVERANCE PERIOD”) WITH
THE BENEFIT UNDER THE SERP II TO BE PROVIDED AT THE TIME OR TIMES SET FORTH
UNDER THE TERMS OF SERP II WITHOUT REGARD TO SECTION 4(VII), AND THE AVERAGING
PERIOD OVER WHICH “FINAL AVERAGE EARNINGS” (AS DEFINED IN SERP II) IS DETERMINED
SHALL INCLUDE THE SEVERANCE PERIOD (AND, FOR THIS PURPOSE, THE PAYMENT MADE
PURSUANT TO SECTION 4(IV)(B) SHALL BE DEEMED TO BE COMPENSATION EARNED RATABLY
OVER THE SEVERANCE PERIOD); PROVIDED THAT, IF EXECUTIVE DOES NOT AT THE DATE OF
TERMINATION HAVE AT LEAST FIVE “VESTING YEARS OF SERVICE” UNDER THE “RETIREMENT
PLAN” (AS THESE TERMS ARE USED OR DEFINED IN SERP II), THE FOLLOWING ADDITIONAL
PROVISIONS SHALL APPLY TO EXECUTIVE: (1) EXECUTIVE SHALL, NOTWITHSTANDING THE
SECOND PARAGRAPH OF SECTION 3.2 OF SERP II, BE FULLY VESTED IN HIS BENEFIT UNDER
SERP II (AS INCREASED PURSUANT TO THIS SECTION 4(II)); (2) IF EXECUTIVE’S ACTUAL
YEARS OF SERVICE PLUS THE YEARS OF SERVICE CREDITED PURSUANT TO THIS
SECTION 4(IV)(C) EQUAL LESS THAN FIVE, THEN, NOTWITHSTANDING SECTION 1.10 OF
SERP II, THE AVERAGING PERIOD OVER WHICH FINAL AVERAGE EARNINGS SHALL BE
DETERMINED SHALL BE THE PERIOD OF SUCH ACTUAL AND CREDITED SERVICE;
(3) EXECUTIVE’S BENEFIT UNDER SERP II AND THIS AGREEMENT SHALL BE REDUCED
APPLYING THE REDUCTION FACTORS SET FORTH IN THE SERP II TO REFLECT THE TIMING OF
PAYMENT OF SUCH BENEFIT; AND (4) SUCH BENEFIT SHALL BE PAID AT THE SAME TIME AS
THE PAYMENT SET FORTH IN SECTION 4(IV)(B) IS PAID.

 

(D)                               FROM THE DATE OF TERMINATION, UNTIL THE
EARLIER OF (I) THE LAST DAY OF THE SEVERANCE PERIOD OR (II) THE DATE UPON WHICH
EXECUTIVE BECOMES ELIGIBLE TO PARTICIPATE IN PLANS OF ANOTHER EMPLOYER (SUCH
PERIOD, THE “BENEFIT CONTINUATION PERIOD”), THE COMPANY WILL CONTINUE
EXECUTIVE’S PARTICIPATION AND COVERAGE IN ALL THE COMPANY’S LIFE, MEDICAL,
DENTAL PLANS AND OTHER WELFARE BENEFIT PLANS (BUT EXCLUDING THE COMPANY’S
DISABILITY PLANS) (“INSURANCE BENEFITS”); PROVIDED THAT IF ANY OTHER COMPANY
PLAN, ARRANGEMENT OR AGREEMENT PROVIDES FOR CONTINUATION OF INSURANCE BENEFITS,
THEN EXECUTIVE SHALL RECEIVE SUCH COVERAGE UNDER SUCH OTHER PLAN, ARRANGEMENT OR
AGREEMENT, AND IF THE PERIOD OF SUCH COVERAGE IS SHORTER THAN THE BENEFIT
CONTINUATION PERIOD, THEN EXECUTIVE SHALL RECEIVE PURSUANT TO THIS
SECTION 4(IV)(D), SUCH COVERAGE FOR THE REMAINDER OF THE BENEFIT CONTINUATION
PERIOD.

 

(E)                                 THE COMPANY SHALL PROVIDE TO EXECUTIVE
OUTPLACEMENT SERVICES OR EXECUTIVE RECRUITING SERVICES PROVIDED BY A
PROFESSIONAL OUTPLACEMENT PROVIDER OR EXECUTIVE RECRUITER AT A COST TO THE
COMPANY OF NOT MORE THAN 10% OF EXECUTIVE’S BASE SALARY (NOT TO EXCEED $25,000)
TO BE PROVIDED WITHIN THE PERIOD ENDING NO LATER THAN THE END OF THE YEAR
FOLLOWING THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS.

 

9

--------------------------------------------------------------------------------

 

(V)                                 TO THE EXTENT OUTSTANDING FOLLOWING A CHANGE
IN CONTROL, EXECUTIVE’S STOCK OPTIONS AND OTHER EQUITY AWARDS SHALL BE GOVERNED
BY THE TERMS OF THE EQUITY INCENTIVE PLANS AND AWARD AGREEMENTS UNDER WHICH SUCH
STOCK OPTIONS AND OTHER EQUITY AWARDS WERE AWARDED.

 

(VI)                              THE COMPANY SHALL ALSO PAY TO EXECUTIVE, NO
LESS FREQUENTLY THAN MONTHLY, ALL LEGAL FEES AND EXPENSES REASONABLY INCURRED BY
EXECUTIVE IN CONNECTION WITH THIS AGREEMENT (INCLUDING ALL SUCH FEES AND
EXPENSES, IF ANY, INCURRED IN CONTESTING OR DISPUTING THE NATURE OF ANY SUCH
TERMINATION FOR PURPOSES OF THIS AGREEMENT OR IN SEEKING TO OBTAIN OR ENFORCE
ANY RIGHT OR BENEFIT PROVIDED BY THIS AGREEMENT); PROVIDED, THAT IF A
DETERMINATION IS MADE BY THE ARBITRATOR SELECTED UNDER SECTION 12 HEREOF THAT
EXECUTIVE HAS FAILED TO PREVAIL ON AT LEAST ONE MATERIAL CLAIM, THE COMPANY
SHALL NOT BE LIABLE TO PAY SUCH LEGAL FEES OR EXPENSES OTHERWISE PROVIDED FOR
THEREUNDER AND THE COMPANY SHALL BE ENTITLED TO RECOVER FROM EXECUTIVE ANY SUCH
AMOUNTS SO PAID (EITHER DIRECTLY OR, EXCEPT AS WOULD VIOLATE THE REQUIREMENTS OF
SECTION 409A(A)(3) OF THE CODE, BY SETOFF AGAINST ANY AMOUNTS THEN OWED
EXECUTIVE BY THE COMPANY). NOTWITHSTANDING THE PENULTIMATE SENTENCE OF
SECTION 8, NO REIMBURSEMENT PURSUANT TO THIS SECTION 4(VI) SHALL BE PAID LATER
THAN THE LAST DAY OF THE 10TH CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH
THE APPLICABLE STATUTE OF LIMITATIONS FOR BREACH OF CONTRACT CLAIMS EXPIRES OR,
IF LATER, THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH
THERE IS A SETTLEMENT OR OTHER FINAL AND NONAPPEALABLE RESOLUTION OF THE RELATED
CONTEST OR DISPUTE.

 

(VII)                           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 4, IF, AS OF THE SEPARATION FROM SERVICE DATE, EXECUTIVE IS A SPECIFIED
EMPLOYEE, THEN, EXCEPT TO THE EXTENT THAT THIS AGREEMENT DOES NOT PROVIDE FOR A
“DEFERRAL OF COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE CODE, THE
FOLLOWING SHALL APPLY:

 

1)                                      No payments shall be made and no
benefits shall be provided to Executive, in each case, during the period
beginning on the Separation from Service Date and ending on the six-month
anniversary of such date or, if earlier, the date of Executive’s death.

 

2)                                      On the first business day of the first
month following the month in which occurs the six-month anniversary of the
Separation from Service Date or, if earlier, Executive’s death, the Company
shall make a one-time, lump-sum cash payment to the Executive in an amount equal
to the sum of (x) the amounts otherwise payable to the Executive under this
Agreement during the period described in Section 4(vii)1) above and (y) the
amount of interest on the foregoing at the applicable federal rate for
instruments of less than one year.

 

10

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Separation from Service Date” shall mean the
date of the Executive’s “separation from service” within the meaning of
Section 409A(a)(2)(i)(A) of the Code and determined in accordance with the
default rules under regulations promulgated under Section 409A of the Code.
“Specified Employee” shall mean a “specified employee” within the meaning of
Section 409A(a)(2)(B)(1) of the Code, as determined in accordance with the
uniform methodology and procedures adopted by the Company and then in effect.

 


5.                                       EXCISE TAXES.


 


(I)                                     (A)  IN THE EVENT THAT ANY PAYMENT OR
BENEFIT RECEIVED OR TO BE RECEIVED BY EXECUTIVE PURSUANT TO THE TERMS OF THIS
AGREEMENT (THE “CONTRACT PAYMENTS”) OR IN CONNECTION WITH EXECUTIVE’S
TERMINATION OF EMPLOYMENT OR CONTINGENT UPON A CHANGE IN CONTROL OF THE COMPANY
PURSUANT TO ANY PLAN OR ARRANGEMENT OR OTHER AGREEMENT WITH THE COMPANY (OR ANY
AFFILIATE) (“OTHER PAYMENTS” AND, TOGETHER WITH THE CONTRACT PAYMENTS, THE
“PAYMENTS”) WOULD BE SUBJECT TO THE EXCISE TAX (THE “EXCISE TAX”) IMPOSED BY
SECTION 4999 OF THE CODE, AS DETERMINED AS PROVIDED BELOW, THE COMPANY SHALL PAY
TO EXECUTIVE, AT THE TIME SPECIFIED IN SECTION 5(II) BELOW, AN ADDITIONAL AMOUNT
(THE “GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY EXECUTIVE, AFTER
DEDUCTION OF ALL TAXES REQUIRED TO BE PAID UPON THE PAYMENT PROVIDED FOR BY THIS
SECTION 5(I), AND ANY INTEREST, PENALTIES OR ADDITIONS TO TAX PAYABLE BY
EXECUTIVE WITH RESPECT THERETO, SHALL BE EQUAL TO THE TOTAL PRESENT VALUE OF THE
EXCISE TAXES IMPOSED UPON THE PAYMENTS; PROVIDED, THAT IF EXECUTIVE’S PAYMENT
IS, WHEN CALCULATED ON A NET-AFTER-TAX BASIS, LESS THAN 110% OF THE AMOUNT OF
THE PAYMENT WHICH COULD BE PAID TO EXECUTIVE UNDER SECTION 280G OF THE CODE
WITHOUT CAUSING THE IMPOSITION OF THE EXCISE TAX, THEN THE PAYMENT SHALL BE
LIMITED TO THE LARGEST AMOUNT PAYABLE (AS DESCRIBED ABOVE) WITHOUT RESULTING IN
THE IMPOSITION OF ANY EXCISE TAX (SUCH AMOUNT, THE “CAPPED AMOUNT”).


 


(B)                                FOR PURPOSES OF DETERMINING THE CAPPED
AMOUNT, WHETHER ANY OF THE PAYMENTS WILL BE SUBJECT TO THE EXCISE TAX AND THE
AMOUNTS OF SUCH EXCISE TAX, (1) THE TOTAL AMOUNT OF THE PAYMENTS SHALL BE
TREATED AS “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE
CODE, AND ALL “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G(B)(1) OF THE CODE SHALL BE TREATED AS SUBJECT TO THE EXCISE TAX,
EXCEPT TO THE EXTENT THAT, IN THE OPINION OF INDEPENDENT TAX COUNSEL SELECTED BY
THE COMPANY’S INDEPENDENT AUDITORS AND REASONABLY ACCEPTABLE TO EXECUTIVE (“TAX
COUNSEL”), A PAYMENT (IN WHOLE OR IN PART) DOES NOT CONSTITUTE A “PARACHUTE
PAYMENT” WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE, OR SUCH “EXCESS
PARACHUTE PAYMENTS” (IN WHOLE OR IN PART) ARE NOT SUBJECT TO THE EXCISE TAX,
(2) THE AMOUNT OF THE PAYMENTS THAT SHALL BE TREATED AS SUBJECT TO THE EXCISE
TAX SHALL BE EQUAL TO THE LESSER OF (A) THE TOTAL AMOUNT OF THE PAYMENTS OR
(B) THE AMOUNT OF “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G(B)(1) OF THE CODE (AFTER APPLYING CLAUSE (1) HEREOF), AND (3) THE
VALUE OF ANY NONCASH BENEFITS OR ANY DEFERRED PAYMENT OR BENEFIT SHALL BE
DETERMINED BY TAX COUNSEL IN ACCORDANCE WITH THE PRINCIPLES OF
SECTIONS 280G(D)(3) AND

 

11

--------------------------------------------------------------------------------


 


(4) OF THE CODE. FOR PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT,
EXECUTIVE SHALL BE DEEMED TO PAY FEDERAL INCOME TAX AT THE HIGHEST MARGINAL
RATES OF FEDERAL INCOME TAXATION APPLICABLE TO INDIVIDUALS IN THE CALENDAR YEAR
IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE AND STATE AND LOCAL INCOME TAXES AT
THE HIGHEST EFFECTIVE RATES OF TAXATION APPLICABLE TO INDIVIDUALS AS ARE IN
EFFECT IN THE STATE AND LOCALITY OF EXECUTIVE’S RESIDENCE IN THE CALENDAR YEAR
IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE, NET OF THE MAXIMUM REDUCTION IN
FEDERAL INCOME TAXES THAT CAN BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL
TAXES, TAKING INTO ACCOUNT ANY LIMITATIONS APPLICABLE TO INDIVIDUALS SUBJECT TO
FEDERAL INCOME TAX AT THE HIGHEST MARGINAL RATES.


 


(C)                                IF THE TAX COUNSEL DETERMINES THAT ANY EXCISE
TAX IS PAYABLE BY EXECUTIVE AND THAT THE CRITERIA FOR REDUCING THE PAYMENTS TO
THE CAPPED AMOUNT (AS DESCRIBED IN SECTION 5(I)(A) ABOVE) IS MET, THEN THE
COMPANY SHALL REDUCE THE PAYMENTS BY THE AMOUNT WHICH, BASED ON THE TAX
COUNSEL’S DETERMINATION AND CALCULATIONS, WOULD PROVIDE EXECUTIVE WITH THE
CAPPED AMOUNT, AND PAY TO EXECUTIVE SUCH REDUCED PAYMENTS; PROVIDED THAT THE
COMPANY SHALL FIRST REDUCE THE SEVERANCE PAYMENT UNDER SECTION 4(IV)(B) AND
SHALL NEXT REDUCE THE BENEFITS DESCRIBED IN SECTION 4(IV)(C). IF THE TAX COUNSEL
DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT SHALL, AT THE SAME
TIME AS IT MAKES SUCH DETERMINATION, FURNISH EXECUTIVE WITH AN OPINION THAT HE
HAS SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE TAX ON HIS/HER FEDERAL,
STATE, LOCAL INCOME OR OTHER TAX RETURN. ANY DETERMINATION BY THE TAX COUNSEL AS
TO THE AMOUNT OF THE GROSS-UP PAYMENT SHALL BE BINDING UPON THE COMPANY AND
EXECUTIVE ABSENT A CONTRARY DETERMINATION BY THE INTERNAL REVENUE SERVICE OR A
COURT OF COMPETENT JURISDICTION; PROVIDED, THAT NO SUCH DETERMINATION SHALL
ELIMINATE OR REDUCE THE COMPANY’S OBLIGATION TO PROVIDE ANY GROSS-UP PAYMENT
THAT SHALL BE DUE AS A RESULT OF SUCH CONTRARY DETERMINATION.


 


(II)                                  THE GROSS-UP PAYMENTS PROVIDED FOR IN
SECTION 5(I) HEREOF SHALL BE MADE UPON THE EARLIER OF (I) THE PAYMENT TO
EXECUTIVE OF ANY CONTRACT PAYMENT OR OTHER PAYMENT OR (II) THE IMPOSITION UPON
EXECUTIVE OR PAYMENT BY EXECUTIVE OF ANY EXCISE TAX.


 


(III)                               EXECUTIVE SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT. SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN 10 BUSINESS DAYS AFTER
EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY OF
THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID. EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE 30 DAY
PERIOD FOLLOWING THE DATE ON WHICH EXECUTIVE GIVES SUCH NOTICE TO THE COMPANY
(OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES WITH
RESPECT TO SUCH CLAIM IS DUE). IF THE COMPANY NOTIFIES EXECUTIVE IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM,
EXECUTIVE SHALL:

 

12

--------------------------------------------------------------------------------


 

1)                                      give the Company any information
reasonably requested by the Company relating to such claim;

 

2)                                      take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company and
reasonably satisfactory to Executive;

 

3)                                      cooperate with the Company in good faith
in order to effectively contest such claim; and

 

4)                                      permit the Company to participate in any
proceedings relating to such claim;

 

provided, that the Company shall bear and pay directly all costs and expenses
(including, but not limited to, additional interest and penalties and related
legal, consulting or other similar fees) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or other tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses.

 


(IV)                              THE COMPANY SHALL CONTROL ALL PROCEEDINGS
TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS SOLE OPTION, MAY PURSUE OR
FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES
WITH THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY, AT ITS SOLE OPTION,
EITHER DIRECT EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR CONTEST
THE CLAIM IN ANY PERMISSIBLE MANNER, AND EXECUTIVE AGREES TO PROSECUTE SUCH
CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF
INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY SHALL
DETERMINE; PROVIDED, THAT IF THE COMPANY DIRECTS EXECUTIVE TO PAY SUCH CLAIM AND
SUE FOR A REFUND, THE COMPANY SHALL ADVANCE THE AMOUNT OF SUCH PAYMENT TO
EXECUTIVE ON AN INTEREST-FREE BASIS, AND SHALL INDEMNIFY AND HOLD EXECUTIVE
HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR OTHER TAX (INCLUDING
INTEREST OR PENALTIES WITH RESPECT THERETO) IMPOSED WITH RESPECT TO SUCH ADVANCE
OR WITH RESPECT TO ANY IMPUTED INCOME WITH RESPECT TO SUCH ADVANCE; AND
PROVIDED, FURTHER, THAT IF EXECUTIVE IS REQUIRED TO EXTEND THE STATUTE OF
LIMITATIONS TO ENABLE THE COMPANY TO CONTEST SUCH CLAIM, EXECUTIVE MAY LIMIT
THIS EXTENSION SOLELY TO SUCH CONTESTED AMOUNT. THE COMPANY’S CONTROL OF THE
CONTEST SHALL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT
WOULD BE PAYABLE HEREUNDER AND EXECUTIVE SHALL BE ENTITLED TO SETTLE OR CONTEST,
AS THE CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR
ANY OTHER TAXING AUTHORITY. IN ADDITION, NO POSITION MAY BE TAKEN NOR ANY FINAL
RESOLUTION BE AGREED TO BY THE COMPANY WITHOUT EXECUTIVE’S CONSENT IF SUCH
POSITION OR RESOLUTION COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT
EXECUTIVE (INCLUDING ANY OTHER TAX POSITION OF EXECUTIVE UNRELATED TO THE
MATTERS COVERED HEREBY).

 

13

--------------------------------------------------------------------------------


 


(V)                                 AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION
BY THE COMPANY OR THE TAX COUNSEL HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER. IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES AND EXECUTIVE
THEREAFTER IS REQUIRED TO PAY TO THE INTERNAL REVENUE SERVICE AN ADDITIONAL
AMOUNT IN RESPECT OF ANY EXCISE TAX, THE COMPANY OR THE TAX COUNSEL SHALL
DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH
UNDERPAYMENT SHALL PROMPTLY BE PAID BY THE COMPANY TO OR FOR THE BENEFIT OF
EXECUTIVE.


 


(VI)                              IF, AFTER THE RECEIPT BY EXECUTIVE OF THE
GROSS-UP PAYMENT OR AN AMOUNT ADVANCED BY THE COMPANY IN CONNECTION WITH THE
CONTEST OF AN EXCISE TAX CLAIM, EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY REFUND
WITH RESPECT TO SUCH CLAIM, EXECUTIVE SHALL PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
TAXES APPLICABLE THERETO). IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT
ADVANCED BY THE COMPANY IN CONNECTION WITH AN EXCISE TAX CLAIM, A DETERMINATION
IS MADE THAT EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH
CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF ITS INTENT TO
CONTEST THE DENIAL OF SUCH REFUND PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH
DETERMINATION, SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO BE
REPAID.


 


(VII)                           NOTWITHSTANDING THE OTHER PROVISIONS OF THIS
SECTION 5 AND THE PENULTIMATE SENTENCE OF SECTION 9, ALL GROSS-UP PAYMENTS SHALL
BE MADE TO THE EXECUTIVE NOT LATER THAN THE END OF THE CALENDAR YEAR FOLLOWING
THE YEAR IN WHICH THE EXECUTIVE REMITS THE RELATED TAXES AND ANY REIMBURSEMENT
OF THE COSTS AND EXPENSES DESCRIBED IN SECTION 5(III) SHALL BE PAID NOT LATER
THAN THE END OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THERE IS A FINAL
AND NONAPPEALABLE RESOLUTION OF, OR THE TAXES ARE REMITTED THAT ARE THE SUBJECT
OF, THE RELATED CLAIM.


 


6.                                       SUCCESSORS; BINDING AGREEMENT.


 


(I)                                     THE COMPANY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT THE COMPANY IS REQUIRED TO PERFORM IT. FAILURE OF THE
COMPANY TO OBTAIN SUCH ASSUMPTION AND AGREEMENT PRIOR TO THE EFFECTIVENESS OF
ANY SUCH SUCCESSION SHALL BE A BREACH OF THIS AGREEMENT AND SHALL ENTITLE
EXECUTIVE TO COMPENSATION FROM THE COMPANY IN THE SAME AMOUNT AND ON THE SAME
TERMS AS EXECUTIVE WOULD BE ENTITLED HEREUNDER IF EXECUTIVE HAD TERMINATED
EXECUTIVE’S EMPLOYMENT WITH GOOD REASON FOLLOWING A CHANGE IN CONTROL, EXCEPT
THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH
SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.

 

14

--------------------------------------------------------------------------------


 


(II)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES. IF EXECUTIVE SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO
EXECUTIVE HEREUNDER IF EXECUTIVE HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS
OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO EXECUTIVE’S DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE IS NO
SUCH DESIGNEE, TO EXECUTIVE’S ESTATE.


 


7.                                       NOTICE. FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
OR MAILED BY UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID (OR ITS INTERNATIONAL EQUIVALENT)


 


IF TO THE COMPANY TO:

 


HERTZ GLOBAL HOLDINGS, INC.


225 BRAE BOULEVARD


PARK RIDGE, NEW JERSEY 07656


ATTENTION: SENIOR VICE PRESIDENT, CHIEF HUMAN RESOURCE OFFICER


WITH A SEPARATE DUPLICATE COPY OF SUCH NOTICE TO BE PROVIDED TO THE GENERAL
COUNSEL OF THE COMPANY


 


IF TO THE EXECUTIVE, TO THE TO THE EXECUTIVE AT HIS OR HER MOST RECENT ADDRESS
AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY EMPLOYING THE EXECUTIVE.


 


8.                                       MISCELLANEOUS. NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION
OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY EXECUTIVE AND SUCH OFFICER AS
MAY BE SPECIFICALLY DESIGNATED BY THE BOARD. NO WAIVER BY EITHER PARTY HERETO AT
ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY
CONDITIONS OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY
SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT
THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME. THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD TO ITS CONFLICT OF LAW
PROVISIONS. THIS AGREEMENT IS INTENDED TO SATISFY THE REQUIREMENTS OF
SECTION 409A OF THE CODE WITH RESPECT TO AMOUNTS SUBJECT THERETO AND SHALL BE
INTERPRETED AND CONSTRUED AND SHALL BE PERFORMED BY THE PARTIES CONSISTENT WITH
SUCH INTENT, AND THE COMPANY SHALL HAVE NO RIGHT TO ACCELERATE ANY PAYMENT OR
THE PROVISION OF ANY BENEFITS UNDER THIS AGREEMENT OR TO MAKE OR PROVIDE ANY
SUCH PAYMENT OR BENEFITS IF SUCH PAYMENT OR PROVISION OF SUCH BENEFITS WOULD, AS
A RESULT, BE SUBJECT TO TAX UNDER SECTION 409A OF THE CODE. ALL REFERENCES TO
SECTIONS OF THE CODE SHALL BE DEEMED ALSO TO REFER TO ANY SUCCESSOR PROVISIONS
TO SUCH SECTIONS AND THE APPLICABLE REGULATIONS AND GUIDANCE THEREUNDER. ANY
PAYMENTS PROVIDED FOR HEREUNDER SHALL BE PAID NET OF ANY APPLICABLE WITHHOLDING
REQUIRED UNDER FEDERAL, STATE, LOCAL OR

 

15

--------------------------------------------------------------------------------


 


OTHER APPLICABLE LAW. ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, NO REIMBURSEMENT PAYABLE TO EXECUTIVE PURSUANT TO ANY
PROVISIONS OF THIS AGREEMENT OR PURSUANT TO ANY PLAN OR ARRANGEMENT OF THE
COMPANY COVERED BY THIS AGREEMENT SHALL BE PAID LATER THAN THE LAST DAY OF THE
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE RELATED EXPENSE WAS
INCURRED, AND NO SUCH REIMBURSEMENT DURING ANY CALENDAR YEAR SHALL AFFECT THE
AMOUNTS ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER CALENDAR YEAR, EXCEPT, IN EACH
CASE, TO THE EXTENT THAT THE RIGHT TO REIMBURSEMENT DOES NOT PROVIDE FOR A
“DEFERRAL OF COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE CODE. THE
OBLIGATIONS OF THE COMPANY UNDER SECTIONS 4 AND 5 SHALL SURVIVE THE EXPIRATION
OF THE TERM OF THIS AGREEMENT.


 


9.                                       OTHER ARRANGEMENTS. THE SEVERANCE
BENEFITS UNDER THIS AGREEMENT ARE NOT ADDITIVE OR CUMULATIVE TO SEVERANCE OR
TERMINATION BENEFITS THAT EXECUTIVE MIGHT ALSO BE ENTITLED TO RECEIVE UNDER THE
TERMS OF A WRITTEN EMPLOYMENT AGREEMENT, A SEVERANCE AGREEMENT OR ANY OTHER
ARRANGEMENT WITH THE COMPANY. AS A CONDITION OF THE COMPANY ENTERING INTO THIS
AGREEMENT, EXECUTIVE EXPRESSLY AGREES THAT THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS, AND SETS FORTH THE ENTIRE SEVERANCE BENEFIT TO WHICH HE OR SHE IS
ENTITLED WHILE THIS AGREEMENT REMAINS IN EFFECT. THE PROVISIONS OF THIS
AGREEMENT MAY PROVIDE FOR PAYMENTS TO EXECUTIVE UNDER CERTAIN COMPENSATION OR
BONUS PLANS UNDER CIRCUMSTANCES WHERE SUCH PLANS WOULD NOT PROVIDE FOR PAYMENT
THEREOF. IT IS THE SPECIFIC INTENTION OF THE COMPANY THAT THE PROVISIONS OF THIS
AGREEMENT SHALL SUPERSEDE ANY PROVISIONS TO THE CONTRARY IN SUCH PLANS, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, AND SUCH PLANS SHALL BE DEEMED TO HAVE BEEN
AMENDED TO CORRESPOND WITH THIS AGREEMENT WITHOUT FURTHER ACTION BY THE COMPANY
OR THE BOARD.


 


10.                                 VALIDITY. THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


11.                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL
OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


12.                                 ARBITRATION; INDEMNIFICATION.


 


(I)                                     IN THE EVENT OF ANY DISPUTE UNDER THE
PROVISIONS OF THIS AGREEMENT, OTHER THAN A DISPUTE IN WHICH THE PRIMARY RELIEF
SOUGHT IS AN EQUITABLE REMEDY SUCH AS AN INJUNCTION, THE PARTIES SHALL HAVE THE
DISPUTE, CONTROVERSY OR CLAIM SETTLED BY ARBITRATION IN PARK RIDGE, NEW JERSEY
(OR SUCH OTHER LOCATION AS MAY BE MUTUALLY AGREED UPON BY THE COMPANY AND THE
EXECUTIVE) IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION,
BEFORE A SINGLE ARBITRATOR SELECTED BY AGREEMENT OF THE PARTIES (OR, IN THE
ABSENCE OF SUCH AGREEMENT, APPOINTED BY THE AMERICAN ARBITRATION ASSOCIATION).
ANY AWARD ENTERED BY THE ARBITRATOR SHALL BE FINAL, BINDING AND NONAPPEALABLE
AND JUDGMENT MAY BE ENTERED

 

16

--------------------------------------------------------------------------------


 


THEREON BY EITHER PARTY IN ACCORDANCE WITH APPLICABLE LAW IN ANY COURT OF
COMPETENT JURISDICTION. THIS ARBITRATION PROVISION SHALL BE SPECIFICALLY
ENFORCEABLE. THE ARBITRATOR SHALL HAVE NO AUTHORITY TO MODIFY ANY PROVISION OF
THIS AGREEMENT OR TO AWARD A REMEDY FOR A DISPUTE INVOLVING THIS AGREEMENT OTHER
THAN A BENEFIT SPECIFICALLY PROVIDED UNDER OR BY VIRTUE OF THIS AGREEMENT. FEES
OF THE AMERICAN ARBITRATION ASSOCIATION AND THE ARBITRATOR AND ANY EXPENSES
RELATING TO THE CONDUCT OF THE ARBITRATION (INCLUDING THE COMPANY’S AND
EXECUTIVE’S REASONABLE ATTORNEYS’ FEES AND EXPENSES) SHALL BE PAID IN ACCORDANCE
WITH SECTION 4(VI).


 


(II)                                  FOLLOWING ANY TERMINATION OF EMPLOYMENT OF
EXECUTIVE (OTHER THAN A TERMINATION BY THE COMPANY FOR CAUSE), THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS EXECUTIVE TO THE FULLEST EXTENT PERMITTED UNDER THE
COMPANY’S BY-LAWS (AS IN EFFECT PRIOR TO THE CHANGE IN CONTROL) AND APPLICABLE
LAW FOR ANY CLAIMS, COSTS AND EXPENSES ARISING OUT OF OR IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY (WITHOUT REGARD TO WHEN SUCH CLAIM IS
ASSERTED OR ISSUE IS RAISED, SO LONG AS IT RELATES TO CONDUCT OR EVENTS THAT
OCCURRED WHILE EXECUTIVE WAS EMPLOYED WITH THE COMPANY) AND SHALL, FOR A PERIOD
OF NOT LESS THAN SIX YEARS FOLLOWING A CHANGE IN CONTROL, MAINTAIN DIRECTORS’
AND OFFICERS’ LIABILITY INSURANCE COVERAGE FOR THE BENEFIT OF EXECUTIVE WHICH
PROVIDES HIM WITH COVERAGE, IF ANY, NO LESS FAVORABLE THAN THAT IN EFFECT PRIOR
TO THE CHANGE IN CONTROL; PROVIDED, THAT IF THE COMPANY MAINTAINS DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE COVERAGE FOR OTHER CURRENT OR FORMER OFFICERS OR
DIRECTORS OF THE COMPANY FOLLOWING SUCH SIX-YEAR PERIOD, EXECUTIVE SHALL ALSO BE
PROVIDED WITH SUCH INSURANCE COVERAGE.


 


13.                                 CONFIDENTIALITY, COVENANT NOT TO COMPETE AND
NOT TO SOLICIT.


 


(I)                                     NONDISCLOSURE OF CONFIDENTIAL
INFORMATION. AT NO TIME DURING THE TERM OF EXECUTIVE’S EMPLOYMENT OR THE 24
MONTH PERIOD FOLLOWING THE EXECUTIVE’S DATE OF TERMINATION, SHALL EXECUTIVE,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, USE, DIVULGE, DISCLOSE OR MAKE
ACCESSIBLE TO ANY OTHER PERSON, FIRM, PARTNERSHIP, CORPORATION OR OTHER ENTITY
ANY CONFIDENTIAL INFORMATION PERTAINING TO THE BUSINESS OF THE COMPANY OR ANY OF
ITS AFFILIATES, EXCEPT (I) WHILE EMPLOYED BY THE COMPANY, IN THE BUSINESS OF AND
FOR THE BENEFIT OF THE COMPANY, OR (II) WHEN REQUIRED TO DO SO BY A COURT OF
COMPETENT JURISDICTION, BY ANY GOVERNMENTAL AGENCY HAVING SUPERVISORY AUTHORITY
OVER THE BUSINESS OF THE COMPANY, OR BY ANY ADMINISTRATIVE BODY OR LEGISLATIVE
BODY (INCLUDING A COMMITTEE THEREOF) WITH JURISDICTION TO ORDER EXECUTIVE TO
DIVULGE, DISCLOSE OR MAKE ACCESSIBLE SUCH INFORMATION. FOR PURPOSES OF THIS
SECTION 13, “CONFIDENTIAL INFORMATION” SHALL MEAN ANY TRADE SECRET OR OTHER
NON-PUBLIC INFORMATION CONCERNING THE FINANCIAL DATA, STRATEGIC BUSINESS PLANS,
PRODUCT DEVELOPMENT (OR OTHER PROPRIETARY PRODUCT DATA), CUSTOMER LISTS,
MARKETING PLANS AND OTHER NON-PUBLIC, PROPRIETARY AND CONFIDENTIAL INFORMATION
OF THE COMPANY OR ITS AFFILIATES, THAT, IN ANY CASE, IS NOT OTHERWISE AVAILABLE
TO THE PUBLIC (OTHER THAN BY EXECUTIVE’S BREACH OF THE TERMS HEREOF) OR KNOWN TO
PERSONS IN THE INDUSTRY GENERALLY.

 

17

--------------------------------------------------------------------------------


 


(II)                                  NON COMPETITION. DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT AND DURING THE 12 MONTH PERIOD IMMEDIATELY FOLLOWING THE
DATE OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY BECOME ASSOCIATED, AS AN OWNER, PARTNER,
SHAREHOLDER (OTHER THAN AS A HOLDER OF NOT IN EXCESS OF 5% OF THE OUTSTANDING
VOTING SHARES OF ANY PUBLICLY TRADED COMPANY), DIRECTOR, OFFICER, MANAGER,
EMPLOYEE, AGENT, CONSULTANT OR OTHERWISE, WITH ANY PARTNERSHIP, CORPORATION OR
OTHER ENTITY THAT COMPETES WITH THE CAR OR EQUIPMENT RENTAL BUSINESS, AND FOR
THE CUSTOMER BASE, OF THE COMPANY OR ANY OF ITS SUBSIDIARIES. THIS
SECTION 13(II) SHALL NOT BE DEEMED TO RESTRICT EXECUTIVE’S ASSOCIATION WITH ANY
ENTERPRISE THAT CONDUCTS UNRELATED BUSINESS OR THAT HAS MATERIAL OPERATIONS
OUTSIDE OF THE GEOGRAPHIC AREA THAT ENCOMPASSES THE COMPANY’S CUSTOMER BASE (OR
WHERE THE COMPANY HAD PLANS AT THE DATE OF TERMINATION TO ENTER) FOR SO LONG AS
THE EXECUTIVE’S ROLE WHETHER DIRECT OR INDIRECT (E.G., SUPERVISORY), IS SOLELY
WITH RESPECT TO SUCH UNRELATED BUSINESS OR OTHER GEOGRAPHIC AREA (AS THE CASE
MAY BE).


 


(III)                               NON SOLICITATION. DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT AND DURING THE 12 MONTH PERIOD IMMEDIATELY FOLLOWING THE
DATE OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY EMPLOY OR SEEK TO EMPLOY, OR SOLICIT OR CONTACT
OR CAUSE OTHERS TO SOLICIT OR CONTACT WITH A VIEW TO ENGAGE OR EMPLOY, ANY
PERSON WHO IS OR WAS A MANAGERIAL LEVEL EMPLOYEE OF THE COMPANY AT THE TIME OF
THE EXECUTIVE’S DATE OF TERMINATION OR AT ANY TIME DURING THE TWELVE-MONTH
PERIOD PRECEDING SUCH DATE. THIS SECTION 13(III) SHALL NOT BE DEEMED TO BE
VIOLATED SOLELY BY (A) PLACING AN ADVERTISEMENT OR OTHER GENERAL SOLICITATION OR
(B) SERVING AS A REFERENCE.


 


(IV)                              REASONABLENESS. IF ANY PROVISION OF THIS
SECTION 13 SHALL EVER BE DEEMED TO EXCEED THE TIME, SCOPE OR GEOGRAPHIC
LIMITATIONS PERMITTED BY APPLICABLE LAWS, THEN SUCH PROVISIONS SHALL BE REFORMED
TO THE MAXIMUM TIME, SCOPE OR GEOGRAPHIC LIMITATIONS, AS THE CASE MAY BE,
PERMITTED BY APPLICABLE LAWS. BECAUSE EXECUTIVE’S SERVICES ARE UNIQUE AND
BECAUSE EXECUTIVE HAS HAD ACCESS TO CONFIDENTIAL INFORMATION, THE PARTIES HERETO
AGREE THAT MONEY DAMAGES WILL BE AN INADEQUATE REMEDY FOR ANY BREACH OF THIS
AGREEMENT. IN THE EVENT OF A BREACH OR THREATENED BREACH OF THIS AGREEMENT, THE
COMPANY OR ITS SUCCESSORS OR ASSIGNS MAY, IN ADDITION TO OTHER RIGHTS AND
REMEDIES EXISTING IN THEIR FAVOR, STOP MAKING ANY ADDITIONAL PAYMENTS HEREUNDER
TO EXECUTIVE AND APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE RELIEF IN ORDER TO ENFORCE, OR PREVENT ANY
VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT THE POSTING OF A BOND OR OTHER
SECURITY).


 


14.                                 AMENDMENT AND WAIVER. THE COMPANY MAY AMEND
THIS AGREEMENT AT ANY TIME AND FROM TIME TO TIME; PROVIDED THAT ANY AMENDMENT
THAT IS ADVERSE TO THE EXECUTIVE SHALL BE EFFECTIVE ONLY WITH RESPECT TO A
CHANGE IN CONTROL THAT OCCURS ONE YEAR OR MORE FOLLOWING THE DATE OF SUCH
AMENDMENT. THE PROVISIONS OF THIS AGREEMENT MAY BE WAIVED ONLY WITH THE PRIOR
WRITTEN CONSENT OF THE COMPANY AND THE EXECUTIVE, AND NO COURSE OF CONDUCT OR
FAILURE OR DELAY IN ENFORCING THE PROVISIONS OF THIS AGREEMENT SHALL

 

18

--------------------------------------------------------------------------------


 


AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF.


 


15.                                 ENTIRE AGREEMENT. NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT EXPRESSLY SET
FORTH IN THIS AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING
BETWEEN THE PARTIES WITH RESPECT TO EXECUTIVE’S SEVERANCE PAY IN THE EVENT OF A
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, SUPERSEDING ALL
NEGOTIATIONS, PRIOR DISCUSSIONS AND PRELIMINARY AGREEMENTS, WRITTEN OR ORAL,
CONCERNING SAID SEVERANCE PAY; PROVIDED, THAT ANY PAYMENTS OR BENEFITS PROVIDED
IN RESPECT OF SEVERANCE, OR INDEMNIFICATION FOR LOSS OF EMPLOYMENT, PURSUANT TO
ANY SEVERANCE, EMPLOYMENT OR SIMILAR AGREEMENT BETWEEN THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND EXECUTIVE, OR AS REQUIRED BY APPLICABLE LAW OUTSIDE THE UNITED
STATES, SHALL REDUCE ANY PAYMENTS OR BENEFITS PROVIDED PURSUANT TO THIS
AGREEMENT, EXCEPT THAT THE PAYMENTS OR BENEFITS PROVIDED PURSUANT TO THIS
AGREEMENT SHALL NOT BE REDUCED BELOW ZERO. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT:  (I) EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY
PAYMENT PROVIDED BY THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR
(EXCEPT AS PROVIDED FOR IN SECTION 4(IV)(D) ABOVE) SHALL THE AMOUNT OF ANY
PAYMENT OR BENEFIT PROVIDED BY THIS AGREEMENT BE REDUCED BY ANY COMPENSATION
EARNED BY EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER OR BY
RETIREMENT BENEFITS RECEIVED AFTER THE DATE OF TERMINATION OR OTHERWISE, AND
(II) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE OBLIGATIONS OF THE
COMPANY TO MAKE PAYMENTS TO EXECUTIVE AND TO MAKE THE ARRANGEMENTS PROVIDED FOR
HEREIN ARE ABSOLUTE AND UNCONDITIONAL AND MAY NOT BE REDUCED BY ANY
CIRCUMSTANCES, INCLUDING WITHOUT LIMITATION ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH THE COMPANY MAY HAVE AGAINST EXECUTIVE
OR ANY THIRD PARTY AT ANY TIME.

 

19

--------------------------------------------------------------------------------


 


16.                                 FURTHER ACTION. THE COMPANY SHALL TAKE ANY
FURTHER ACTION NECESSARY OR DESIRABLE TO IMPLEMENT THE PROVISIONS OF THIS
AGREEMENT OR PERFORM ITS OBLIGATIONS HEREUNDER.

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Executive

 

 

 

 

Date:

 

 

20

--------------------------------------------------------------------------------

 

Exhibit A

 

SEPARATION AGREEMENT


and


GENERAL RELEASE OF ALL CLAIMS(1)

 

This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into as of [·] by and among [·] (the “Executive”), Hertz Global
Holdings, Inc. and The Hertz Corporation (hereinafter “Hertz” or the
“Companies”), duly acting under authority of their officers and directors.

 

WHEREAS, Hertz Global Holdings, Inc. and the Executive have entered into a
Change in Control Severance Agreement, dated as of [·] (the “Severance
Agreement”);

 

WHEREAS, Executive’s employment with Hertz will end effective as of [·];

 

WHEREAS, in connection with Executive’s separation from employment, Executive is
entitled to certain payments and other benefits under the Severance Agreement,
so long as Executive executes and does not revoke this Agreement; and

 

WHEREAS, the parties desire to fully and finally resolve any disputes, claims or
controversies that have arisen or may arise with respect to Executive’s
employment with and subsequent separation from the Companies.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein and in the Severance Agreement, which Executive and the

 

--------------------------------------------------------------------------------

(1)

To be revised if necessary or appropriate under any applicable law to effect a
complete and total release of claims by the Executive as of the effective date
of the Agreement.

 

 

--------------------------------------------------------------------------------


 

Companies agree constitute good and valuable consideration, receipt of which is
acknowledged, the parties stipulate and do mutually agree as follows:

 

1.             In exchange for receiving the payments and benefits described in
Sections 4 and 5 of the Severance Agreement, Executive does for himself and his
heirs, executors, administrators, successors, and assigns, hereby release,
acquit, and forever discharge and hold harmless the Companies and the divisions,
subsidiaries and affiliated companies of each of the Companies, the officers,
directors, shareholders, employees, benefit and retirement plans (as well as
trustees and administrators thereof), agents and heirs of each of the foregoing,
and the predecessors, assigns and successors, past and present of each of the
foregoing, and any persons, firms or corporations in privity with any of them
(collectively, the “Company Released Parties”), of and from any and all actions,
causes of action, claims, demands, attorneys’ fees, compensation, expenses,
promises, covenants, and damages of whatever kind or nature, in law or in
equity, which Executive has, had or could have asserted, known or unknown, at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, or on any grounds whatsoever from the beginning of the
world to the date of execution of this Agreement, including, without limitation,
(1) any and all claims for any additional severance pay, vacation pay, bonus or
other compensation; (2) any and all claims of discrimination or harassment based
on race, color, national origin, ancestry, religion, marital status, sex, sexual
orientation, disability, handicap, age or other unlawful discrimination; any
claims arising under Title VII of the Federal Civil Rights Act; the Federal
Civil Rights Act of

 

22

--------------------------------------------------------------------------------


 

1991; the Americans with Disabilities Act; the Age Discrimination in Employment
Act; the New Jersey Law Against Discrimination; or under any other state,
federal, local law or regulation or under the common law; and (3) any and all
claims with respect to any event, matter, damage or injury arising out of his
employment relationship with any Company Released Party, and/or the separation
of such employment relationship, and/or with respect to any other event or
matter.

 

The only exceptions to this Separation Agreement and General Release of All
Claims are with respect to retirement benefits which may have accrued and vested
as of the date of Executive’s employment termination, COBRA rights, enforcement
of Executive’s rights under this Agreement and the Severance Agreement, and any
claims under applicable workers’ compensation laws.

 

Nothing in this Agreement shall be construed to prohibit Executive from filing
any future charge or complaint with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or participating in any investigation or proceeding
conducted by the EEOC, nor shall any provision of this Agreement adversely
affect Executive’s right to engage in such conduct. Notwithstanding the
foregoing, Executive waives the right to obtain any relief from the EEOC or
recover any monies or compensation as a result of filing a charge or complaint.
In addition to agreeing herein not to bring suit against any Company Released
Party, Executive agrees not to seek damages from any Company Released Party by
filing a claim or charge with any state or governmental agency.

 

23

--------------------------------------------------------------------------------


 

2.             Executive shall return to the Companies all Company property and
Confidential Information (as defined in the Severance Agreement) of any Company
Released Party in Executive’s possession or control, including without
limitation, business reports and records, client reports and records, customer
information, personally identifiable information relating to others, business
strategies, contracts and proposals, files, a listing of customers or clients,
lists of potential customers or clients, technical data, testing or research
data, research and development projects, business plans, financial plans,
internal memoranda concerning any of the above, and all credit cards, cardkey
passes, door and file keys, computer access codes, software, and other physical
or personal property which Executive received, had access to or had in his
possession, prepared or helped prepare in connection with Executive’s employment
with any Company Released Party, and Executive shall not make or retain any
copies, duplicates, reproductions, or excerpts thereof. Executive acknowledges
that in the course of employment with any one or more Company Released Party,
Executive has acquired Confidential Information and that such Confidential
Information has been disclosed to Executive in confidence and for his use only
during and with respect to his employment with one or more of the Company
Released Parties.

 

3.             Executive acknowledges and agrees that he has agreed to be bound
by the confidentiality provision in the Severance Agreement for 24 months
following Executive’s separation of employment and the non-competition and
non-solicitation

 

24

--------------------------------------------------------------------------------


 

covenants in the Severance Agreement for 12 months following Executive’s
separation of employment.

 

4.             Executive declares and represents that he has not filed or
otherwise pursued any charges, complaints, lawsuits or claims of any nature
against any Company Released Party arising out of or relating to events
occurring prior to the date of this Agreement, with any federal, state or local
governmental agency or court with respect to any matter covered by this
Agreement. In addition to agreeing herein not to bring suit against any Company
Released Party, Executive agrees not to seek damages from any Company Released
Party by filing a claim or charge with any state or governmental agency.

 

5.             Executive further declares and represents that no promise,
inducement, or agreement not herein expressed has been made to him, that this
Agreement contains the entire agreement between the parties hereto, and that the
terms of this Agreement are contractual and not a mere recital.

 

6.             Executive understands and agrees that this Agreement shall not be
considered an admission of liability or wrongdoing by any party hereto, and each
of the parties denies any liability and agrees that nothing in this Agreement
can or shall be used by or against either party with respect to claims, defenses
or issues in any litigation or proceeding except to enforce rights under the
Agreement itself or under the Severance Agreement.

 

25

--------------------------------------------------------------------------------


 

7.             Executive understands and agrees that should any provision of
this Agreement be declared or be determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby, and said invalid part, term, or provision shall be deemed not
a part of this Agreement.

 

8.             Executive acknowledges that he understands that he has the right
to consult with an attorney of his choice at his expense to review this
Agreement and has been encouraged by the Companies to do so.

 

9.             Executive further acknowledges that he has been provided
twenty-one days to consider and accept this Agreement from the date it was first
given to him, although Executive may accept it at any time within those
twenty-one days.

 

10.           Executive further understands that he has seven days after signing
the Agreement to revoke it by delivering to the Senior Vice President, Chief
Human Resource Officer, The Hertz Corporation, 225 Brae Boulevard, Park Ridge,
New Jersey 07656, written notification of such revocation within the seven day
period. If Executive does not revoke the Agreement, the Agreement will become
effective and irrevocable by him on the eighth day after he signs it.

 

11.           Executive acknowledges that this Agreement sets forth the entire
agreement between the parties with respect to the subject matters hereof and
supersedes any and all prior agreements between the parties as to such matters,
be they oral or in writing, and may not be changed, modified, or rescinded
except in writing signed by all

 

26

--------------------------------------------------------------------------------


 

parties hereto, and any attempt at oral modification of this Agreement shall be
void and of no force or effect.

 

12.           Executive acknowledges that he has carefully read this Agreement
and understands all of its terms, including the full and final release of claims
set forth above and enters into it voluntarily.

 

WITH EXECUTIVE’S SIGNATURE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. EXECUTIVE FURTHER ACKNOWLEDGES
THAT EXECUTIVE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT; THAT EXECUTIVE HAS
NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR UNWRITTEN, NOT SET
FORTH IN THIS AGREEMENT; THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO HAVE
THIS AGREEMENT REVIEWED BY HIS ATTORNEY; AND THAT EXECUTIVE HAS BEEN ENCOURAGED
BY THE COMPANIES TO DO SO.

 

EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE HAS BEEN AFFORDED 21 DAYS TO CONSIDER
THIS AGREEMENT AND THAT EXECUTIVE HAS 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE SENIOR VICE PRESIDENT, CHIEF HUMAN RESOURCES
OFFICER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF EXECUTIVE’S REVOCATION.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.

 

27

--------------------------------------------------------------------------------


 

 

 

Date:

EXECUTIVE

 

 

 

THE HERTZ CORPORATION

HERTZ GLOBAL HOLDINGS, INC.

 

 

By:

 

 

By:

 

Date:

Date:

 

28

--------------------------------------------------------------------------------
